                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:18-CR-40027-KES

                  Plaintiff,
                                              ORDER DENYING MOTION TO
      vs.                                             COMPEL

STEPHANIE BROECKER,

                  Defendant.


      Defendant, Stephanie Broecker, moves for an order compelling plaintiff,

the United States of America, to file a motion under Rule 35 of the Federal

Rules of Criminal Procedure. Docket 122. The United States opposes the

motion. Docket 138. Defendant also requests the court to issue an indicative

ruling under Rule 37(a)(3) of the Federal Rules of Criminal Procedure. Docket

150. For the following reasons, the court denies defendant’s motions.

                                 BACKGROUND

      A full factual background was provided by this court in its Order Denying

Motion to Withdraw Guilty Plea. Docket 119. Therefore, the court will only give

a simple explanation and points to the Order Denying Motion to Withdraw

Guilty Plea for the full background.

      On December 6, 2018, a plea agreement, sealed plea agreement

supplement, and statement of factual basis were filed with the court. Dockets

51, 52, 53. All of the documents were signed by Broecker, her retained defense

counsel, Lawrence Beaumont, her locally retained defense counsel, Rick
Ramstad, and Assistant United States Attorney, Jennifer Mammenga. Dockets

51, 52, 53.

      The plea agreement supplement contained a cooperation provision.

Docket 53. The cooperation provision stated that Broecker agreed to fully

cooperate with the United States. Id. at 1. Cooperation included, but was not

limited to, “providing complete and truthful information to the United States”

and “providing complete and truthful testimony before grand jury, trial, and at

other proceedings as required[.]” Id. The plea agreement supplement also stated

that any “significant deception or omission by the Defendant with respect to

any material fact or issue shall render this agreement voidable[.]” Id. at 2.

      In exchange for Broecker’s cooperation, the United States included a

substantial assistance provision within the plea agreement supplement. Id. at

2-3. “If the United States Attorney determines that the Defendant’s cooperation

satisfies the requirements of the Rule 35(b) of the Federal Rules of Criminal

Procedure, the United States agrees to move the Court to reduce the

Defendant’s sentence as authorized by Rule 35.” Id. at 2. The United States

retained some discretion in filing a Rule 35 motion, noting in the supplement

that “[t]he decision to file a Rule 35 motion rests within the sole discretion of

the United States Attorney. This provision is not a promise or a guarantee that

a Rule 35 motion will be filed.” Id. at 3.

      On December 10, 2018, the court held a change of plea hearing. Docket

55. At the hearing, Broecker was placed under oath and participated in a Rule




                                             2
11 colloquy with the court. Docket 97 at 2-14. Broecker pleaded guilty to the

charge. Id. at 14. The court accepted the plea and found Broecker guilty. Id.

      On February 26, 2018, Broecker, through Ramstad, filed an ex parte

motion to discharge Beaumont and appoint Ramstad as her attorney. Docket

58. Broecker made several sworn statements within an affidavit about the

adequacy of Beaumont’s representation. Docket 58-1. On October 23, 2019,

the court held an evidentiary hearing on the motion. Docket 116. Broecker

testified under oath at the hearing about the deficiencies of Beaumont’s

representation. See Docket 148 at 6-48.

      On October 24, 2019, the court issued its order denying Broecker’s

motion to withdraw her guilty plea. Docket 119. The court found that

Broecker’s claim of ineffective assistance of counsel directly contradicted

statements Broecker made under oath at her change of plea hearing. Id. at 10.

The court held that Broecker failed to show a fair and just reason for her to

withdraw her guilty plea. Id. at 13.

      On October 28, 2018, Broecker filed the pending motion to compel.

Docket 122. On that same day, the court held Broecker’s sentencing hearing.

Docket 125. The court sentenced Broecker to the mandatory minimum of 240

months of imprisonment. Docket 127. On December 11, 2019, Broecker filed

her notice of appeal. Docket 142. On January 14, 2020, Broecker filed the

pending motion for indictive ruling. Docket 150.




                                        3
                                  DISCUSSION

      Broecker argues that her motion to withdraw her guilty plea does not

relieve the United States of its obligation to file a substantial assistance motion.

Docket 123 at 5. The United States argues that Broecker’s motion should be

denied because she violated the terms of the plea agreement. Docket 138 at 8.

      At issue here is whether one of the parties breached the plea agreement

supplement. “Plea agreements are essentially contracts and ‘should be

interpreted according to general contract principles.’ ” United States v. Rendon,

752 F.3d 1130, 1134 (8th Cir. 2014) (quoting United States v. DeWitt, 366 F.3d

667, 669 (8th Cir. 2004)). “A prosecutor’s agreement that, in any significant

degree, induces the defendant to enter a plea, creates a duty to satisfy

obligations that have arisen under that agreement.” United States v. Johnson,

241 F.3d 1049, 1052 (8th Cir. 2001).

      “[T]he government has no duty to make [a substantial assistance] motion

unless it has entered into a plea agreement with the defendant that creates

such a duty.” United States v. Wolf, 270 F.3d 1188, 1190 (8th Cir. 2001). In a

plea agreement, the United States may permissibly retain the sole discretion to

determine whether a defendant provided substantial assistance. See Johnson,

241 F.3d at 1053. Once the United States determines that the defendant has

provided substantial assistance, it becomes obligated to follow through with the

agreement and file such a motion. See id.

      A defendant’s due process rights are violated when the United States

breaches a promise that induced a guilty plea. United States v. Van

                                         4
Thournout, 100 F.3d 590, 594-96 (8th Cir. 1996); see also Mabry v. Johnson,

467 U.S. 504, 509 (1984) (indicating that “when the prosecution breaches its

promise with respect to an executed plea agreement, the defendant pleads

guilty on a false premise, and hence his conviction cannot stand.”). “When the

government breaches a plea agreement, ‘the defendant is typically given the

option of withdrawing his guilty plea or demanding specific performance.’ ”

United States v. E.V., 500 F.3d 747, 754 (8th Cir. 2007) (quoting United States

v. Goings, 200 F.3d 539, 544 (8th Cir. 2000)).

      Several courts have found that a defendant’s untruthful statements

breach the plea agreement and release the United States from its obligations

under the agreement. See United States v. Wakefield, 112 F. App’x 257, 259

(4th Cir. 2004) (finding that the government was not obligated to file a 35(b)

motion where the defendant had not been fully truthful, evidenced by the

defendant’s failure of a polygraph examination); United States v. Saunders, 226

F. Supp. 2d 796, 803 (E.D. Va. 2002) (finding that the government was not

obligated to file a 35(b) motion where the defendant did not provide complete

and truthful cooperation); Oliver v. United States, 2015 WL 13684711, at *2

(D.S.C. May 5, 2015) (finding that the defendant breached the plea agreement

and relieved the government of its obligation under the plea agreement when

the defendant testified falsely at an evidentiary hearing); United States v. Bey,

2008 WL 11461793, at *2 (E.D.N.C. Mar. 24, 2008) (finding that the “defendant

did not uphold his end of the bargain to provide truthful testimony regarding




                                         5
[a] murder case and the government was therefore not bound to carry out its

alleged promise to file a Rule 35 motion.”).

      Broecker argues that the United States breached the plea agreement by

refusing to file a Rule 35 motion. Docket 123 at 5. Additionally, Broecker

argues that by “conditioning its continued willingness to file a Rule 35(b)

motion on withdraw of Rule 11 motion, the government unilaterally inserted a

new, unbargained-for term in the agreement.” Docket 141 at 16. The United

States argues that Broecker breached the agreement by attempting to withdraw

her plea and by providing untruthful statements, and therefore, relieved the

United States of its obligation to file a Rule 35. Docket 138 at 8.

      Here, the United States agreed to file a Rule 35 motion, if in its sole

discretion it determine that Broecker provided substantial assistance. Docket

53 at 3. The court will assume, without finding, that the United States

exercised that discretion when it determined that Broecker had provided the

requisite substantial assistance. Docket 141 at 17; Docket 124 ¶ 3. “Once the

government determined that [Broecker] had provided substantial assistance, it

was obligated to follow through with its agreement to file a [Rule 35] motion.”

Johnson, 241 F.3d at 1053.

      But if the plea agreement was breached by Broecker, then the United

States was no longer obligated to file a Rule 35 motion. See United States v.

Sisco, 576 F.3d 791, 797 (8th Cir. 2009) (stating the defendant’s breach of the

plea agreement released the government from its duty to not seek an enhanced

sentence). The United States considered the plea agreement breached based on

                                         6
untruthful statements made by Broecker. Docket 138 at 13. The plea

agreement specifically stated that cooperation included “providing complete

and truthful information to the United States” and “providing complete and

truthful testimony . . . at other proceedings[.]” Docket 53 at 1. The plea

agreement stated that any “significant deception or omission by the Defendant

with respect to any material fact or issue shall render this agreement

voidable[.]” Id. at 2.

      In this court’s Order Denying the Motion to Withdraw Guilty Plea, the

court noted that Broecker provided several contradictory statements. Docket

119 at 9-10. The court found that Broecker’s claim of ineffective assistance

directly contradicted statements Broecker made under oath at her change of

plea hearing. Id. at 10. These contradictory statements pertained to her

satisfaction with Beaumont’s representation and her belief about the 20-year

mandatory minimum sentence. Id. at 9-10. At the evidentiary hearing,

Broecker “stated her concerns about Beaumont’s representation existed when

she plead guilty. But she testified under oath during the Rule 11 colloquy at

her change of plea hearing that she was ‘absolutely’ satisfied with Beaumont’s

representation of her.” Id. at 9 (citation omitted). Additionally, at the

evidentiary hearing, Broecker suggested that she believed the 20-year

minimum would not be imposed, but this statement was contradicted by

Broecker’s statements made under oath at her change of plea hearing where

she stated that she understood that the 20-year mandatory minimum applied

to her. Id. Because Broecker’s statements were contradictory, she was either

                                          7
untruthful in the change of plea hearing or in the hearing on her motion to

withdraw her guilty plea and the affidavit and supporting brief that were

submitted in conjunction with the motion to withdraw her plea of guilty.

      The court finds that Broecker breached the plea agreement supplement

by providing untruthful statements at one of the hearings. Because Broecker

breached the plea agreement supplement, the United States had no obligation

to fulfill its duties under the agreement and file a Rule 35 motion.

      A majority of Broecker’s arguments relate to her ineffective assistance of

counsel claim (Docket 141 at 10-16), which this court previously rejected as a

basis to withdraw her plea (Docket 119). Broecker argues that she did not

waive her right to effective assistance of counsel under the plea agreement.

Docket 123 at 5. Broecker contends that any decision by the United States to

deny its contractual obligation to file a Rule 35 “cannot be clouded by the

Defendant’s lawful exercise of her Sixth Amendment right to effective

assistance of counsel.” Id. But the United States’s position is not premised on

the fact that Broecker filed a motion to withdraw her guilty plea; instead, it is

based on her statements contained within the supporting brief, affidavit, and at

the evidentiary hearing, all of which contradict Broecker’s change of plea

testimony. As stated above, the court finds that Broecker’s untruthful

statements breached the plea agreement supplement. Thus, Broecker’s

arguments relating to Beaumont’s alleged ineffectiveness are misplaced.




                                         8
                                  CONCLUSION

      Broecker breached the plea agreement supplement when she provided

contradictory statements at her change of plea hearing, in her brief in support

of her motion to withdraw her guilty plea, her affidavit, and at the evidentiary

hearing. Because Broecker breached the plea agreement supplement, the

United States was relieved of its obligation to file a Rule 35 motion in exchange

for Broecker’s substantial assistance. Thus, it is

      ORDERED that the defendant’s motion to compel (Docket 122) is denied.

      IT IS FURTHER ORDERED that defendant’s motion for indicative ruling

(Docket 150) is denied as moot.

      Dated January 16, 2020.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        9
